Order filed November 3, 2021




                                       In The

                         Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00563-CV
                                    ____________

      IN THE INTEREST OF M.L.H., A.E.H. AND N.E.H., CHILDREN


                    On Appeal from the County Court at Law
                              Austin County, Texas
                       Trial Court Cause No. 2020L-7541

                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination case”).
The notice of appeal was filed October 4, 2021. Appellant has established indigence
or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The reporter’s record was
due within 10 days after the notice of appeal was filed. See Tex. R. App. P. 35.1(b);
28.4(a)(1). A motion to extend time to file the record was granted and the reporter’s
record was due November 1, 2021. When that motion was granted, the reporter was
notified that no further extensions would be entertained absent exceptional
circumstances. Volume 3 of the reporter’s record was filed by Patricia Wagner on
October 25, 2021. The remaining portions of the record have not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
The trial court must direct the court reporter to immediately commence the
preparation of the reporter’s record and must arrange for a substitute reporter, if
necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Corina Lozano, the official court reporter, to file the record in this
appeal on or before November 15, 2021. If Corina Lozano does not timely file the
record as ordered, the court will issue an order requiring her to appear at a hearing
to show cause why the record has not been timely filed and why she should not be
held in contempt of court for failing to file the record as ordered. Contempt of court
is punishable by a fine and/or confinement in jail.

                                   PER CURIAM




Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.